DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  Species A, Subspecies A-1 in the reply filed on 5/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/21/21.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 18 is objected to because of the following informalities: “an treatment instrument” in claim 18, line 3, should be “a treatment instrument”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
a lock portion in claim 13 as described in page 20, lns.20-22 of applicant’s specification.
a first breakage inducing portion in claim 4 as described in page 29, lns.10-23 and page 30, lns.3-9 of applicant’s specification.
a second breakage inducing portion  in claim 5 as described in page 30, lns.3-9 of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “being reduced in mechanical strength” in lns.19, and it is unclear what the mechanical strength represents. The reduced in mechanical strength may have broadened meaning such as reduced/lower stress, reduced/lower stretching strength, reduction/lower in breakage strength, or higher flexibility, and so on. Clarification and/or correction is required.
Claim 17 states “An endoscope” in line 1, “an insertion section” in line 2, “a distal framing portion” in lines 2-3, “a distal end portion” in line 3, and “an endoscope cover of claim 1” in line 4. There is insufficient antecedent basis for this limitation in the claim.
 Claims 2-14 and 16-18 are rejected at least for being dependent from Claim 1.
Allowable Subject Matter
Claim 1-14 and 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art in record (Hamazaki et al. US 20070246506) does not disclose, with respect to Claim 1, a buffer portion that is provided on the cover main body, the buffer 
Rather, Hamazaki et al. teach an endoscope cover (distal end cover 5) that is to be attached to a distal framing portion (distal end portion 4) of an insertion section (insertion portion 2) of an endoscope, the cover (distal end cover 5) comprising: a cover main body (cover 5) that is to be attached to the distal framing portion (distal end portion 4) from a distal side along a longitudinal axis of the insertion section (Figs.1-2, [0037], distal end portion main body 4A to which a cap-shaped distal end cover 5 is mounted), the cover main body (cover 5) including: a window opening (Figs.1-2, opening portion 13) in a radial direction of the longitudinal axis of the insertion section (Figs.1-2, insertion portion 2), and an annular portion (Figs.1-2, cover portion 12) provided on a proximal side of the window (Figs.1-2, opening portion 13) along the longitudinal axis of the insertion section (insertion portion 2) and surrounding the distal framing portion (Figs.1-2, insertion portion 2); a fragile portion (a thin-walled portion 14) that is provided at a position on the annular portion (Figs.1-2, 12), the position being adjacent to the window (Figs.1-2, opening portion 13), and the fragile portion (a thin-walled portion 14) forming a region being reduced in mechanical strength relative to other regions of the annular portion ([0066] the thin-walled portion whose thickness is formed smaller).
Claims 2-14 and 16-18 are dependent from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070246506 A1		Hamazaki; Masanori et al.
US 5730701 A			Furukawa; Tatsuya et al.
US 20040082836 A1		Hino, Kazuhiko
US 20190117045 A1		Hosogoe; Yoshitsugu
US 20190059702 A1		Hosogoe; Yoshitsugu
US 5674181 A			Iida; Yoshihiro
US 5662588 A			Iida; Yoshihiro
US 20180249894 A1		Kolberg; Stefan et al.
US 20160270635 A1		Tanaka; Toshizumi et al.
Hamazaki et al. (US 20070246506) disclose an endoscope distal end cover including a cover portion provided with a coupling port for covering at least a part of an outer circumferential portion of a distal end portion main body configuring an insertion portion of an endoscope; and an opening portion for allowing a surface of the distal end portion main body to be in communication with outside when the cover portion is disposed on the distal end portion main body. In the distal end cover 5, a thin-walled portion 14, which is a plastic-deformation portion, and a concave groove 14a are provided in a predetermined range adjoining the finger-hooking portion 5A. The thin-walled portion 14 and the concave groove 14a are plastically deformed at the finger-hooking portion 5A as a starting point.  (See figures, abstract and [0062]-[0065]).
Furukawa et al. (US 5730701) disclose a ring 18 for forming a lock mechanism for locking a tip cover 51 formed in a circumferential part with a lock projection 22 for forming a lock groove 26 which becomes a recess of the lock mechanism on the endoscope tip side between the lock projection and curved rubber 19. A lock piece which becomes a projection of the lock mechanism of the tip cover 51 is locked into the lock groove 26 made by disposing the tip ring 18 and the curved rubber 19.  (See figures and abstract).
Hino (US 20040082836) discloses an end of a side looking endoscope constituted by covering an end body with a cap. (See figures).
Hosogoe (US 20190117045) discloses an endoscope cap 50 or the in which the elevator shaft 82 and the pedestal 70 are easily assembled may be provided. Furthermore, since the pedestal 70 is fixed to the inner surface of the cover 52 with the plate-like fourth fixing projection 74, it is possible to provide the cap 50 in which the pedestal 70 is not likely to come off the cover 52 even if a force of pulling the pedestal 70 and the elevator 80 in the direction of the window part 53 is applied.  (See figures and [0139]).
Hosogoe (US 20190059702) discloses an endoscope cap attachable to and detachable from the endoscope. The cover 52 may easily be detached by breaking it through the cutout 54. For example, the user may insert a finger or the like through the window part 53 and break the cover 52 while rolling up the cover 52 outward along the cutout 54 toward the opening end 56.  (See figures and [0084]-[0089]).
Iida (US 5674181) discloses an endoscope has a detachable tip cover 15 which has at the distal end a tip forming member 5 and a forceps holder 19 that is pivotally 
Iida (US 5662588) discloses an endoscope apparatus including an insertion portion to be inserted into a body cavity, and a tip structure constituting a tip portion of the insertion portion. A tip cover is detachably mounted on the tip structure from a side of a tip portion of the tip structure such that the tip cover covers the tip structure. An engagement mechanism is provided on the insertion portion for detachably engaging the tip cover, and a hard finger driven engaging/disengaging member is provided on an outer periphery of a portion of the insertion portion which is located in the vicinity of the engagement mechanism.  (See figures and abstract).
Kolberg et al. (US 20180249894) disclose an endoscope head 1 comprising an endoscope head body 11 having an Albarran lever 2 at its distal end, the Albarran lever 2 being surrounded by a cap 3. On the side opposite to the fork portion 22, the pivot projection 26 can comprise a slit 27 extending in the longitudinal direction of the pivot projection 26. The slit 27 facilitates insertion of the pivot projection 26 into the bore 35 of the lever holder 34 since the pivot projection 26 can be slightly compressed inwardly in the area of the slit 27.  (See figures and [0070]-[0075]).
Tanaka et al. (US 20160270635) disclose an endoscope comprising, in a cap, an opening window which opens an opening portion on an upper surface side of an elevator housing slit n a state attached to a distal end portion body and a partition wall portion which closes an opening portion on a lower surface side are formed, and in a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795